Citation Nr: 0307308	
Decision Date: 04/16/03    Archive Date: 04/24/03

DOCKET NO.  99-04 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased initial disability evaluation for 
post-traumatic stress disorder (PTSD), currently rated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to August 
1996.

This case initially came before the Board of Veterans' 
Appeals (Board) by means of a March 1998 rating decision 
rendered by the Montgomery, Alabama, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  In December 2000, 
the Board remanded the case to RO for further development.  
Following further action by the RO, the case has been 
returned to the Board for further consideration.  


REMAND

After a review of the evidence, the Board finds that further 
development of the case by the RO is required to ensure that 
VA has complied with its statutory and regulatory duties to 
assist the veteran in developing his claim and to notify him 
of the information and evidence necessary to substantiate his 
claim.  

As noted in the prior Remand, there has been a significant 
change in the law during the pendency of this appeal 
contained in the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  The final rule 
implementing the VCAA was published on August 29, 2001.  38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  These 
duties to assist and notify require VA to notify a claimant 
of which evidence, if any, will be obtained by the claimant 
and which evidence, if any, will be retrieved by VA.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).    Based on 
a review of the record, the veteran has not been fully 
notified of the VCAA as required under Quartuccio.  The Board 
notes that the RO issued a September 2001 Supplemental 
Statement of the Case (SSOC); however, page 1 is missing from 
the claims folder.  This SSOC does not satisfy VA's duties 
under the VCAA.   In particular, the veteran has not been 
informed of the information necessary to substantiate his 
claim, what information was required from him, and what VA 
was doing to assist him in developing his claim.  

In addition, the evidence shows that VA has not fulfilled its 
duty to assist the veteran in obtaining pertinent VA records.  
Under pertinent VA regulations, VA will make as many requests 
as are necessary to obtain relevant records, including 
medical records from VA medical facilities, from a Federal 
department or agency.  VA will end its efforts to obtain 
these government records only it concludes that the records 
sought do not exist or that further efforts to obtain those 
records would be futile.  38 C.F.R. § 3.159 (2002).

In the present case, the veteran underwent a VA PTSD 
examination for compensation and pension purposes at the 
Montgomery VA Medical Center (VAMC) on February 10, 1998.  As 
noted in the prior Remand, a complete copy of the February 
1998 examination report does not appear to be presently 
associated with the claims folder as pages 2 and 4 of the 
report are missing from the claims folder.  The RO was 
instructed in the prior Remand to associate a complete copy 
of the February 1998 examination report with the claims 
folder.  The evidence shows that the RO requested outpatient 
treatment records from the Tuskegee VAMC; however, the 
evidence does not show that a copy of the examination report 
was requested.  Where the remand orders of the Board are not 
complied with, the Board itself errs in failing to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  As 
the evidence does not show that RO asked specifically for the 
examination report from the Montgomery or Tuskegee VAMCs, the 
Board is of the opinion that further efforts should be made 
to associate the examination report with the claims folder.  

To ensure that VA has met any duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should contact the Tuskegee 
VAMC and the Montgomery VAMC in an effort 
to obtain a copy a complete copy of the 
February 1998 VA examination report to 
associate with the claims folder.  The RO 
should document its efforts to obtain 
this report.   

2.  Thereafter, the RO must notify the 
veteran of the VCAA in writing, informing 
him of VA's obligations to him under the 
law.  In particular, the RO should ensure 
that the new notification requirements 
and development procedures and the 
implementing regulations are fully 
complied with and satisfied.  Thereafter, 
the RO should review the claims file and 
ensure that the above development has 
been conducted and completed in full. 
Then, the RO should undertake any further 
actions required to comply with the VCAA.

3.  After completing the foregoing, the 
RO must readjudicate the issue of 
entitlement to an initial disability 
evaluation in excess of 30 percent for 
PTSD.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction the RO should issue a supplemental 
statement of the case.  The veteran and his representative 
should be provided an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                  
_________________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




